Citation Nr: 1643143	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  12-30 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date, prior to August 22, 2000, for the grant of service connection for ischemic heart disease (IHD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 






INTRODUCTION

The Veteran had active service in the Army from April 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a November 2012 correspondence, the Veteran requested a hearing before the Board.  However, in an April 2016 correspondence, the Veteran, through his representative, indicated that he no longer wished to appear for the hearing.  Therefore, the Board finds that there is no hearing request pending.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran qualifies as a member of the Nehmer class due to his Vietnam service and a diagnosis of a covered herbicide disease. 

2.  The Veteran filed a claim for entitlement to service connection for IHD on November 6, 2009. 

3.  There is no evidence of an informal claim for entitlement to service connection for IHD prior to November 6, 2009.

4.  On August 22, 2000, the Veteran filed a claim for an increased rating for his service-connected bilateral hearing loss disability. 

5.  In developing the August 2000 increased rating claim, the RO obtained medical records indicating that the Veteran was diagnosed with ischemic heart disease. 
CONCLUSION OF LAW

There is no legal entitlement to an effective date prior to, August 22, 2000, for the grant of service connection for ischemic heart disease.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Significantly, however, in this case, the Veteran's claim for an earlier effective date arises from his disagreement with the effective date assigned following the grant of entitlement to service connection for ischemic heart disease.  In this regard, the Board notes that, once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered non-prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, because the application of the law to the undisputed facts is dispositive of the claim for an earlier effective date, no discussion of VA's duties to notify and assist is necessary.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).



II.  Earlier Effective Date

The Veteran contends that he is entitled to an effective date prior to August 22, 2000 on the basis that there is evidence that he was diagnosed and treated for ischemic heart disease in 1993.  

Generally, the effective date of an award based on an original claim shall be the date of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2).  If a claim is received within one year after separation from service, the effective date shall be the day following separation from active service.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2).

There are various exceptions to this general rule, most of which are not relevant here.  See, e.g., 38 C.F.R. § 3.153 (regarding VA death benefits); 38 C.F.R. § 3.156 (c) (pertaining to reconsideration of a claim when VA receives or associates with the claims file relevant service department records at any time after VA issues a decision on a claim); 38 C.F.R. § 3.400 (c)(i) (governing claims of entitlement to service connection for cause of death).

However, there are two relevant exceptions to the general rule.  The first is for a grant of benefits pursuant to a liberalizing law.  Effective dates of awards on the basis of liberalizing laws are assigned in accordance with the facts found, but are not usually earlier than the effective date of the change.  38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114.  If the claim is reviewed on the initiative of VA or by request of the Veteran/claimant within one year from the effective date of the law or VA issue, then the proper effective date is the same date the law went into effect.  38 C.F.R. § 3.114 (a)(1).  If the claim is reviewed on the initiative of VA or by request of the Veteran/claimant more than one year from the effective date of the law or VA issue, the effective date will be one year prior to the date of administrative review of the Veteran/claimant request if the Veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114 (a)(2)-(3).

The second relevant exception relates to claims based on exposure to herbicide agents.  VA has promulgated special rules governing effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. U.S. Dep't of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. U.S. Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U.S., 284 F.3d 1158, 1161 (9th Cir. 2002) (Nehmer III). If a "Nehmer class member" is entitled to disability compensation for a "covered herbicide disease," the effective date of the award will be the date such claim was originally received by VA or the date the disability arose, whichever is later.  38 C.F.R. § 3.816 (c)(1)-(2).

A Nehmer member means a Vietnam veteran who has a "covered herbicide disease."  38 C.F.R. § 3.816 (b).  Here, the Veteran has verified service in Vietnam during the Vietnam Era; therefore, he is considered a Vietnam veteran.  See 38 C.F.R. § 3.307 (a)(6) (2015).

A "covered herbicide disease" is defined as a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991. 38 C.F.R. § 3.816 (b)(2).  While ischemic heart disease was not added to the list of diseases associated with exposure to certain herbicide agents until August 31, 2010, notwithstanding the language of 38 C.F.R. § 3.816, notice accompanying the issuance of the final August 31, 2010, rule specifically notes that the Nehmer provisions apply to newly covered diseases, to include ischemic heart disease.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  Accordingly, the Board concludes the Veteran is a "Nehmer class member" and that 38 C.F.R. § 3.816 applies.

Certain effective dates apply if a class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA on May 3, 1989, or received by VA between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, which in this case is August 31, 2010.  See 38 C.F.R. § 3.816 (c)(1)-(2).  In both of those scenarios, the effective date of the award will be the later of the date such claim was originally received by VA or the date the disability arose, except as otherwise provided in 38 C.F.R. § 3.816 (c)(3).  Id.; see also 75 Fed. Reg. 53202 (Aug. 31, 2010).  If the requirements of 38 C.F.R. § 3.816 (c)(1)-(2) are not met, the effective date shall be assigned in accordance with 38 C.F.R. § 3.114 and 38 C.F.R. § 3.400. See 38 C.F.R. § 3.816 (c)(4).  The exception in 38 C.F.R. § 3.816 (c)(3) is not applicable in this case as it governs claims filed within one year of the date of the class member's separation from service.

Pursuant to the Nehmer May 1991 Stipulation and Order, awards of disability compensation may, in some circumstances, be made effective retroactive to the date of an earlier claim that was filed or denied before such regulations were issued.  See 66 Fed. Reg. 23166, 23167 (May 8, 2001).  Relevant to the Veteran's claim, a Nehmer class member can receive the effective date of an unrelated earlier claim if evidence of the covered condition is submitted in the course of the appeal for the unrelated claim.  See Veterans Benefits Administration's (VBA's) Revised Training Letter 10-04 at 19 (Feb. 10, 2011).  Specifically, if at the time of a prior decision on any compensation claim, VA had medical evidence containing a diagnosis of a now-covered condition (e.g., ischemic heart disease), then the condition is considered to have been part of the previously denied claim.  Id.  (emphasis added).  However, the training letter explicitly noted that medical records alone do not constitute a claim for Nehmer purposes.  Id.  (emphasis in original).  See also M21-1, IV.ii.2.C.4.d.  

Here, the evidence is clear, and the Veteran does not dispute, that the Veteran did not file a claim for ischemic heart disease until November 2009.  In a November 2010 rating decision, the RO granted entitlement to service connection for ischemic heart disease and assigned an effective date of November 13, 2000.  The Veteran appealed the effective date and in an October 2012 rating decision granted an effective date back to August 22, 2000, based on guidance in the aforementioned training letter.  See VBA's Revised Training Letter 10-04 (Feb. 10, 2011).  Specifically, the RO found that the Veteran had filed a claim for an increased rating for a bilateral hearing loss disability in August 2000.  During adjudication of that claim, the RO requested the Veteran's medical records which included evidence of a diagnosis of ischemic heart disease.  The Board finds that the October 2012 rating decision affording the Veteran an August 22, 2000, effective date for ischemic heart disease is correct and that an effective date prior to August 22, 2000, is not warranted.

The Veteran asserts that service connection should be effective from 1993, specifically, the date which he began treatment for a heart problem.  See January 2011 Notice of Disagreement.  Even if medical records demonstrating a diagnosis of ischemic heart disease had been submitted or associated with the record prior to August 22, 2000, which they were not, medical records by themselves do not represent an informal claim for service connection and the date of a medical record does not constitute the date of claim for service connection.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that "[t]he mere presence of medical evidence does not establish an intent on the part of the veteran to seek service connection" for a particular condition); see also VBA's Revised Training Letter 10-04 at 19 (Feb. 10, 2011).

The Board has also considered whether any evidence of record prior to August 22, 2000, could serve as an informal claim, in order to entitle the Veteran to an even earlier effective date under 38 C.F.R. § 3.816 (c); however, prior to August 22, 2000, nothing was submitted to VA by the Veteran indicating an attempt to apply for service connection for ischemic heart disease nor was there any other unrelated claim filed with which evidence was submitted or obtained demonstrating a diagnosis of ischemic heart disease.

The Board has considered the evidence of record and the contention of the Veteran.  In light of the facts above, there is no basis on which an earlier effective date may be assigned.  Based on the Veteran's claim in August 2000, the Board finds that the proper effective date is August 22, 2000.  







ORDER

Entitlement to an earlier effective date, prior to August 22, 2000, for the grant of service connection for ischemic heart disease, is denied. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


